 1                                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                     NO. CR18-92RAJ
10                             Plaintiff,
11
                                                                    ORDER GRANTING GOVERNMENT’S
12                        v.
                                                                    MOTION FOR LEAVE TO DISMISS
13    BERNARD ROSS HANSEN and                                       COUNTS 2 AND 7 OF INDICTMENT
14    DIANE RENEE ERDMANN,

15
                                Defendants.
16
17          THE COURT, having considered the Government’s Motion for Leave to Dismiss
18 Counts 2 and 7 of the Indictment, and pursuant to Fed. R. Crim. P. 48,
19        IT IS HEREBY ORDERED that the motion (Dkt. # 284) is GRANTED. Counts 2
20 and 7 of the Indictment are hereby DISMISSED.
21
22          DATED this 2nd day of July, 2021.
23
24
25
                                                                A
                                                                The Honorable Richard A. Jones
26                                                              United States District Judge
27
28

     ORDER GRANTING MOTION TO DISMISS                                              UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     COUNTS 2 AND 7 OF INDICTMENT
                                                                                    SEATTLE, WASHINGTON 98101
     (U.S. v. Bernard Ross Hansen, et al. / CR18-0092RAJ) - 1                             (206) 553-7970
